t c no united_states tax_court ralston purina company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p a missouri corporation claimed a deduction under sec_404 for payments made to its employee_stock_ownership_plan in redemption of p’s preferred_stock owned by the plan where the proceeds of that payment were distributed to employees terminating their participation in the plan r argues that payments to redeem stock are not deductible under either sec_404 or or in the alternative that deduction of these payments is barred by the provisions of sec_162 held sec_162 renders the payments nondeductible because the payments are in connection with a redemption of stock the result to the contrary reached by the u s court_of_appeals for the ninth circuit on almost identical facts in 329_f3d_751 9th cir respectfully will not be followed kenneth a kleban for petitioner lawrence c letkewicz and dana e hundrieser for respondent opinion nims judge before the court are petitioner’s and respondent’s cross-motions for summary_judgment pursuant to rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and that the legal issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir as to the issues presented on these cross-motions for summary_judgment we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the sole issue remaining for decision is whether petitioner may claim deductions for amounts paid in redemption of preferred_stock held by its employee_stock_ownership_plan esop for its and tax years this issue was raised for the first time by petitioner in its second amendment to petition second amendment all other issues of which there were many have been settled respondent consented to the filing of the second amendment background the parties filed an extensive stipulation of facts with accompanying exhibits which forms the factual setting for their respective arguments and which provides the basis for our background discussion petitioner is a missouri corporation and had its principal_place_of_business in st louis missouri when its petition was filed in petitioner amended its savings investment plan sip or plan for employees adding an employee_stock_ownership_plan esop boatmen’s trust co boatmen’s was trustee of the esop portion of the sip vanguard fiduciary trust co was named recordkeeper for the sip and was responsible for making distributions to plan participants the trust fund under the sip was exempt from income_tax under sec_501 for convenience references hereinafter to the sip include where appropriate the trust fund under the sip the managers of the sip created a benefits policy board bpb comprising employees appointed by petitioner’s chief_executive_officer they also created an employee benefit asset investment committee ebaic the members of which were appointed by petitioner’s board_of directors petitioner’s board_of directors the bpb the ebaic and the trustees were among the fiduciaries responsible for the administration of the sip boatmen’s trust agreement provided that boatmen’s would make distributions from the sip in cash or in_kind to such person in such amounts at such times and in such manner as directed by the ebaic the ebaic could at its sole discretion direct boatmen’s to pay any cash dividends on shares of preferred_stock see below for definition directly to plan participants the ebaic could also decide how any payments to plan participants would be funded petitioner could not use amounts in the sip for any purpose other than the benefit of the sip participants in connection with the creation of the esop petitioner’s board authorized the issuance of big_number shares of newly created convertible preferred_stock preferred_stock these shares could be issued only in the name of an esop trustee and were not readily_tradable on an established market shares of the preferred_stock were entitled to receive when as and if declared by petitioner’s board cumulative cash dividends stated dividends in an amount per share equal to dollar_figure per annum payable semiannually one-half on june and one-half on december of each year commencing date on date the sip purchased big_number shares of preferred_stock from petitioner at dollar_figure per share to finance this purchase the sip borrowed dollar_figure million from institutional lenders petitioner guaranteed the esop loans the loans matured in approximately years with principal and interest payable semiannually the sip purchased an additional big_number shares of preferred_stock during the years also at dollar_figure per share the sip funded these purchases through employee contributions plan participants could make contributions to the esop up to percent of their before-tax income any contributions in excess of percent were invested outside the sip in investment funds of the participant’s choosing participants were not permitted to invest any after-tax_income in the esop participants’ basic matched contributions were fully vested at all times company matching_contributions became vested over a period of years these matching_contributions also included payments by petitioner to the esop preferred_stock fund in amounts necessary to make esop_loan amortization payments employee participation in the sip ended upon termination of employment for any reason terminated participants had the option among others to cash_out their investment in the esop the sip could in its sole discretion require petitioner to redeem shares of preferred_stock at any time upon notice when and to the extent necessary to provide required distributions to terminated participants electing to cash_out their investments or to make payments on the esop_loan the payment by the sip to terminated participants could be made at the sip’s option in cash or shares of petitioner’s common_stock the sip also had the option to satisfy distributions to terminated participants without forcing petitioner to redeem stock at all relevant times the plan_year of the sip was the calendar_year for plan years through the sip made distributions to terminated participants using cash otherwise available to it the first relevant redemption by petitioner of preferred_stock held by the sip occurred in date petitioner redeemed big_number shares of preferred_stock for dollar_figure the sip distributed that entire amount to terminated participants by date during this period the sip also made dollar_figure in distributions to terminated participants out of cash otherwise available in date petitioner redeemed another big_number shares of preferred_stock from the sip for dollar_figure all of the proceeds were distributed to terminating participants from february through date during this period the sip made additional distributions of dollar_figure from cash otherwise available petitioner timely filed consolidated forms united_states_corporation income_tax return for its taxable years ending date and respondent issued a statutory_notice_of_deficiency to petitioner dated date pertaining to petitioner’s and tax years petitioner filed a petition contesting many of the adjustments respondent made in the notice_of_deficiency none of which concerned petitioner’s esop petitioner filed an amendment to petition on date and the second amendment on date in the second amendment petitioner asserted for the first time that it was entitled to an additional deduction under sec_404 for amounts it paid to the sip to redeem its preferred_stock that were then distributed to plan participants discussion petitioner claims as deductions its payments in redemption of preferred_stock held by the sip the proceeds of which the sip subsequently distributed to terminating employees petitioner contends these payments are essentially equivalent to dividends within the meaning of sec_302 redemption dividends respondent does not challenge this contention--rather that the redemption dividends are deductible the sip used the redemption dividends to make distributions to the employee participants in the sip who had terminated their participation because of retirement or for some other reason petitioner asserts that the redemption dividends qualify as applicable_dividends under sec_404 for the taxable years at issue sec_404 provided in relevant part sec_404 deduction for dividends_paid on certain employer_securities -- general_rule --in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction shall be in addition to the deductions allowed under subsection a applicable_dividend --for purposes of this subsection-- a in general --the term applicable_dividend means any dividend which in accordance with the plan provisions-- i is paid in cash to the participants in the plan or their beneficiaries ii is paid to the plan and is distributed in cash to participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid or iii is used to make payments on a loan described in subsection a the proceeds of which were used to acquire the employer_securities whether or not allocated to participants with respect to which the dividend is paid applicable_employer_securities --for purposes of this subsection the term applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by-- a the corporation paying such dividend or time for deduction -- a in general --the deduction under paragraph shall be allowable in the taxable_year of the corporation in which the dividend is paid or distributed to a participant or his beneficiary b repayment of loans --in the case of an applicable_dividend described in clause iii of paragraph a the deduction under paragraph shall be allowable in the taxable_year of the corporation in which such dividend is used to repay the loan described in such clause other rules --for purposes of this subsection-- a disallowance of deduction --the secretary may disallow the deduction under paragraph for any dividend if the secretary determines that such dividend constitutes in substance an evasion of taxation definitions --for purposes of this subsection-- a employer_securities --the term employer_securities has the meaning given such term by sec_409 b employee_stock_ownership_plan --the term employee_stock_ownership_plan has the meaning given such term by sec_4975 such term includes a tax_credit_employee_stock_ownership_plan as defined in sec_409 respondent does not challenge the treatment of the preferred_stock as employer_securities as defined in sec_409 petitioner raised this sec_404 issue for the first time in the second amendment which as stated above petitioner filed without objection by respondent after the decision of the u s court_of_appeals for the ninth circuit in 329_f3d_751 9th cir on date in that case the court_of_appeals decided an esop preferred_stock redemption issue almost identical to the issue for decision in this case the boise cascade corp result is not controlling in this case in which any appeal would normally lie to the court_of_appeals for the eighth circuit see 54_tc_742 affd 445_f2d_985 10th cir respondent maintains that the issue was incorrectly decided by the court_of_appeals for the ninth circuit and challenges the claimed deductions on three grounds the redemption dividends are not applicable_dividends within the meaning of sec_404 but even if the redemption dividends otherwise constitute applicable_dividends as defined by sec_404 their deduction should be disallowed as evasions of taxation under sec_404 and even if the redemption dividends are otherwise allowable as deductions under sec_404 they are disallowed as amounts paid_by a corporation in connection with the redemption of its stock within the meaning of sec_162 in reaching our decision we need not traverse petitioner’s convoluted arguments in support of its position that the redemption dividends qualify as applicable_dividends under sec_404 or respondent’s arguments regarding sec_404 because in our view sec_162 precludes that result in any event notwithstanding the contrary position taken by the court_of_appeals sec_162 provides sec_162 stock_redemption expenses -- in general --except as provided in paragraph no deduction otherwise allowable shall be allowed under this chapter for any amount_paid or incurred by a corporation in connection with the redemption of its stock exceptions --paragraph shall not apply to-- a certain specific deductions --any-- i deduction allowable under sec_163 relating to interest or ii deduction for dividends_paid within the meaning of sec_561 b stock of certain regulated_investment_companies --any amount_paid or incurred in connection with the redemption of any stock in a regulated_investment_company which issues only stock which is redeemable upon the demand of the shareholder the small_business job protection act of publaw_104_188 sec p 110_stat_1886 amended sec_162 by striking the redemption of its stock and inserting the reacquisition of its stock effective for amounts paid_or_incurred after date in tax years ending after that date the net effect of the amendment was simply to broaden the scope of sec_162 beyond the technical boundaries of redemption this amendment does not apply to petitioner’s redemptions for while petitioner’s fiscal_year ended on date all of the redemption and distribution transactions occurred before date the redemption dividends do not fall within the exceptions provided in sec_162 petitioner seeks to have us adopt the position taken by the court_of_appeals that as discussed below the distribution payments from the esop were not in connection with the redemption payments made by petitioner and as a result the entire transaction did not run afoul of sec_162 the court of appeals’ rationale runs along the following lines the parties stipulated that for purposes of sec_302 if the esop is treated as the owner of the redeemed preferred_stock then the redemptions did not result in a meaningful reduction in the esop’s proportionate interest in petitioner and thus would qualify for dividend treatment under sec_316 the court_of_appeals concluded that the esop was the owner of the stock this established the status of the stock_redemption_payments as dividends the court then had to determine whether this dividend ran afoul of sec_162 sec_162 itself is an exception to the general_rule of sec_162 that permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business it prohibits deductions for expenses that would ordinarily be deductible business_expenses but for the fact that those expenses were made in connection with a repurchase of stock in the words of the court in boise cascade corp v united_states supra pincite sec_162 prohibits deductions claimed as a consequence of a stock_redemption thus it acts as a disallowance provision for otherwise allowable non-capital deductions incurred in connection with a stock_redemption transaction boise cascade corp goes on to say that the key question is whether distributions to the esop participants were payments made ‘in connection with’ the redemption of the convertible preferred_stock id pincite in a nutshell boise cascade corp appears to proceed on the premise that if distribution payments to the withdrawing esop participants are made in connection with redemption of stock then sec_162 disallows a deduction for the amounts paid the court_of_appeals then held that the payments were not made in connection with the redemption of its stock id pincite the court of appeals’ holding relied heavily on its previous decision in 27_f3d_367 9th cir regarding the meaning of the phrase in connection with in sec_162 in kroy the court_of_appeals interpreted the phrase narrowly to hold that expenses_incurred to borrow funds used to effect a redemption were not in connection with a redemption the court reasoned that congress in enacting sec_162 did not intend to overrule the origin_of_the_claim_test for determining whether expenses were deductible under sec_162 generally id pincite therefore the court interpreted the phrase in connection with to include only expenses that have their origin in a stock_redemption transaction excluding expenses that have their origin in a separate although related transaction id pincite we specifically rejected the court of appeals’ narrow interpretation of the phrase in connection with in united_states v kroy europe ltd supra see 103_tc_345 in fort howard we noted that congress had expressly intended the phrase to be construed broadly to include all deductions necessary or incident to a redemption transaction id pincite citing s rept pincite 1986_3_cb_1 we also relied heavily on the opinion of the court_of_appeals for the eighth circuit in 905_f2d_1182 8th cir revg 91_tc_917 which held that the phrase in connection with should be broadly construed we concluded that the origin_of_the_claim_test had no bearing on the sec_162 inquiry rejecting kroy’s assumption that the in connection with test under sec_162 must be fashioned in such a way as to be consistent with the origin_of_the_claim_test we also concluded that congress could not have intended sec_162 as a mere clarification of existing law because sec_162 prohibits deductions that are otherwise allowable under present law fort howard corp subs v commissioner supra pincite two years after our opinion in fort howard congress enacted retroactive relief for the borrowing expenses involved in both fort howard and kroy see 107_tc_187 ultimately our holding in this case does not depend on our interpretation of the phrase in connection with because we conclude that congress expressly intended sec_162 to prohibit deduction of the funds used to effect a redemption see infra pp petitioner urges us to adopt the court_of_appeals for the ninth circuit’s reasoning arguing that while the transaction as a whole qualifies for a deduction under sec_404 the distribution payments from the sip to terminating employees are not connected with petitioner’s redemption of its preferred_stock and thus do not run afoul of sec_162 we note at the outset that this line of argument appears to be facially inconsistent petitioner first argues that the redemption payments from petitioner to the sip and the distribution payments from the sip to the employees are linked in an integrated transaction so that the transaction fits within one of the transactions permissible under sec_404 k --a dividend payment from a corporation to a plan and a distribution of those proceeds to departing employees petitioner then argues that these payments are in fact not connected for purposes of sec_162 petitioner seems to want it both ways it relies on the integrated form of the transaction to justify a sec_404 deduction only to deny that form in another context see 497_us_154 noting an inherent contradiction where taxpayer relied on two methods of calculation to simultaneously show actual losses and an intent to profit while this contradiction tends to undercut petitioner’s argument there is a more serious flaw in petitioner’s argument both petitioner and the court_of_appeals for the ninth circuit have framed the sec_162 issue incorrectly the court_of_appeals in 329_f3d_751 9th cir held and petitioner asserts that the proper question for sec_162 purposes is whether the distribution payment is in connection with a redemption the court offers no rationale for framing the issue as it does we infer as petitioner does that the court believed that the distribution payment from the sip to the departing employees was the payment for which the taxpayer sought a deduction this belief is incorrect as it misunderstands the nature of the deduction sought under sec_404 sec_162 bars the deduction of otherwise allowable deductions that are made in connection with a repurchase of stock the deduction sought is the sec_404 deduction sec_404 provides that a corporation is entitled to a deduction for any applicable_dividend that it pays with respect to applicable_employer_securities we shall assume arguendo that deductions for the payments petitioner made here would normally be allowable under sec_404 a deduction under sec_404 is not allowable unless the transaction qualifies as an applicable_dividend thus the proper question for sec_162 purposes is whether the otherwise deductible applicable_dividends that petitioner paid are in connection with a repurchase of stock to answer this question we must identify the transaction that constitutes the applicable_dividend as for what payment in this case could constitute an applicable_dividend under sec_404 there are three possibilities the redemption payment from petitioner to the sip the distribution payments from the sip to departing employees or the redemption payment to the sip and the distribution from the sip as an integrated transaction the court in boise cascade corp v united_states supra without analysis of sec_404 determined that the second option was correct--that the distribution payment from the plan to the departing employees was the deductible applicable_dividend to be analyzed under sec_162 id pincite if the distributions to the employees were a distribution under sec_301 then they were a ‘dividend’ for the purposes of sec_316 and the deduction provided for in sec_404 applies for the reasons discussed below that position is unsupportable under sec_404 rather it is both the redemption payment and the distribution of that payment as an integrated transaction that constitutes the applicable_dividend under sec_404 under sec_404 a corporation is entitled to a deduction for applicable_dividends that the corporation pays-- either to an esop or to plan participants directly payments made to an esop must then be distributed by the esop either to plan participants or to pay off esop debt sec_404 an applicable_dividend as applied here is any dividend which is paid to the plan and is distributed in cash to participants in the plan or their beneficiaries not later than days after the close of the plan_year sec_404 thus the applicable_dividend as defined requires both a payment from a corporation and a distribution of that payment to departing employees petitioner made payments in redemption of the preferred_stock held by the sip the redemption payments were made by petitioner the corporation to the sip the plan the sip properly distributed those payments the redemption payments fit the technical definition of a dividend for purposes of sec_301 and sec_316 because the redemptions did not result in a meaningful reduction in the esop’s proportionate interest in petitioner see sec_302 however they would not have been applicable_dividends unless the sip later distributed those payments in the prescribed manner distribution payments from the sip to terminating employees standing alone do not fit the definition of applicable_dividends for two reasons first an applicable_dividend must be paid_by the corporation and the sip is not the corporation--petitioner is second the distributions from the sip are not dividends at all because a dividend is defined as a payment by a corporation to its shareholders sec_316 the sip is the owner of the preferred_stock it cannot be the payor of dividends under sec_316 these distribution payments represent only the distribution of the proceeds of a dividend paid_by petitioner to the sip thus a distribution payment alone cannot be an applicable_dividend as that term is defined under sec_404 rather both sides of these redemption transactions--redemption and distribution--are necessary for the transactions to fit the definition of applicable_dividends found in sec_404 petitioner argues that the sip distribution alone must be the deductible applicable_dividend because that distribution determines the timing and the amount of the deduction as the sip can choose the amount of petitioner’s payment that it distributes to employees and when it distributes that payment as stated above no payment from petitioner to the sip would be deductible under sec_404 without subsequent distribution--either to terminating participants or to pay off sip debt see sec_404 and iii however the reverse is true as well without a payment from petitioner to the sip no distribution from the sip would be deductible because sec_404 requires that the applicable_dividend be paid_by such corporation for that reason petitioner cannot claim a deduction for the distributions the sip made to employees out of cash otherwise available similarly the court in boise cascade corp v united_states f 3d pincite was incorrect when it framed the sec_162 test as being whether the distribution payment from the plan was in connection with a redemption because the distribution standing alone is not deductible under sec_404 and without an allowable deduction a sec_162 analysis is not necessary the connection that must be made is between the redemption payment and the distribution payment as required by sec_404 the payment from petitioner to the sip to the departing employees is a statutorily integrated transaction the two sides of the transaction are necessarily connected because the sip must distribute the same funds paid to it by petitioner once that connection is established deduction under sec_404 is possible that entire transaction now potentially deductible as an applicable_dividend under sec_404 must also pass muster under sec_162 the test is whether the otherwise allowable deduction for the payment of an applicable_dividend is nevertheless disallowed because the payment is in connection with a repurchase of stock petitioner’s payments of these asserted applicable_dividends were certainly in connection with a repurchase of stock the first part of the applicable_dividend transaction was the redemption the funds of the transaction passed from petitioner to the sip to the departing employees are the same funds used to repurchase stock sec_162 bars a deduction for the payment of funds used to repurchase stock see s rept pincite 1986_3_cb_1 the committee intends that amounts subject_to this provision will include amounts paid to repurchase stock therefore the first part of the integrated transaction--the redemption of stock from the sip- -ensures that sec_162 bars the deduction of any portion of the transaction as a result we hold that sec_162 prevents petitioner from claiming as deductions the amounts it paid to repurchase its own stock from its esop which were then distributed to terminating employees for the reasons given we respectfully decline to follow the contrary result reached on almost identical facts by the u s court_of_appeals for the ninth circuit in 329_f3d_751 9th cir therefore we shall grant respondent’s motion for summary_judgment and deny petitioner’s motion for summary_judgment in doing so we have considered all of the parties’ arguments and to the extent not discussed we find them moot in accordance with the foregoing an appropriate order will be issued and decision will be entered under rule reviewed by the court colvin cohen swift wells halpern vasquez gale thornton marvel haines wherry and holmes jj agree with this majority opinion goeke and kroupa jj did not participate in the consideration of this opinion we note that the decision of the district_court in conopco inc v united_states aftr 2d ustc par big_number d n j is to a similar effect in that it disagrees with the holding in boise cascade contra general mills inc v united_states aftr 2d ustc par big_number d minn swift j concurring regardless of whether petitioner’s redemption dividends should be disallowed under sec_162 respondent argues in the alternative that the redemption dividends should be disallowed pursuant to his determination under sec_404 thereunder congress provided that the secretary may disallow the deduction under sec_404 for any dividend if the secretary determines that such dividend constitutes in substance an evasion of taxation in the light of case authority that redemption dividends should not be disallowed under sec_162 i believe this court should address respondent’s alternative argument under sec_404 it is most unusual in a particular code section to have an express and specific delegation to the secretary of authority to disallow on the grounds of tax_evasion the very deduction provided in the section on its face and given its placement in although one court has upheld the commissioner’s disallowance under sec_162 of deductions for redemption dividends see conopco inc v united_states aftr 2d ustc par big_number d n j unpublished opinion see 8th cir r 1a three courts have rejected sec_162 as a basis for disallowing deductions for redemption dividends see eg 329_f3d_751 9th cir affg aftr 2d d idaho general mills inc v united_states aftr 2d ustc par big_number d minn general mills and conopco are pending appeal to the united_states courts of appeals for the third and the eighth circuits respectively sec_404 sec_404 appears to give the secretary authority to do just that in sec_7805 congress has delegated to the secretary general authority to promulgate interpretative rules and regulations and in a number of code sections congress has delegated to the secretary additional authority to promulgate regulations under the specific sections the jurisprudence relating to the deference to be given such regulations is well known see eg 467_us_837 515_f3d_162 3d cir vacating 126_tc_96 the delegation congress made to the secretary in sec_404 however is particularly specific and broad and is not limited to the promulgation of regulations in sec_404 congress appears to have delegated to the secretary authority to place a tax_evasion label on a particular transaction or type of transaction by regulation by ruling or by other public or private notice no particular requirement or limitation is set forth in sec_404 as to how the secretary is to make the tax_evasion determination as to how specific and detailed the secretary’s public explanation thereof need be or as to how the secretary is to make the tax_evasion announcement for a number of years now and on a number of occasions under authority of sec_404 a tax_evasion label has been placed by the commissioner and or by the government on redemption dividends and claimed deductions under sec_404 relating thereto have been disallowed first in the litigation of 329_f3d_751 9th cir second by issuance of revrul_2001_6 2001_1_cb_491 third in the litigation of conopco inc v united_states aftr 2d ustc par big_number d n j fourth in the litigation of general mills inc v united_states aftr 2d ustc par big_number d minn fifth in the instant litigation and sixth in final regulations promulgated in under sec_162 and sec_404 see sec_1_162_k_-1 sec_1_404_k_-3 income_tax regs under sec_404 in the commissioner issued revrul_2001_6 supra certainly the office_of_chief_counsel advised the commissioner and was the primary drafter of revrul_2001_6 supra the revenue_ruling however clearly was issued by the commissioner as are all revenue rulings to whom the secretary has delegated such authority as reflected in treas dept order date see sec_7803 sec_7701 defines secretary as the secretary_of_the_treasury or_his_delegate letter rulings and technical_advice memoranda are issued by the commissioner’s office_of_chief_counsel that office however only drafts and proposes revenue rulings and revenue procedures see irs deleg order rev date internal_revenue_manual irm pt date gen counsel order date irm pt exhibit date see also sec_7803 revrul_2001_6 supra was approved and issued by the assistant to the commissioner acting on the commissioner’s behalf and was published in the internal_revenue_bulletin 2001_ 6_irb_491 the authoritative publication of the commissioner for announcement of official rulings pertaining to internal revenue matters see sec_601_601 statement of procedural rules the internal_revenue_bulletin is the authoritative instrument of the commissioner for the announcement of official rulings decisions opinions and procedures and for the publication of treasury decisions executive orders tax conventions legislation court decisions and other items pertaining to internal revenue matters see also id sec_601_601 vii a and b also in congress addressed the sec_404 and by amendment clarified the secretary’s authority thereunder by adding the word avoidance economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_142 i would note that the commissioner’s disallowance of deductions under sec_404 based on the discretion given to him in sec_404 need not involve an analysis and findings of badges_of_fraud typically associated with prosecutions under sec_7201 of affirmative attempts by taxpayers to engage in willful tax_evasion and with determinations of willful civil tax_fraud penalties under sec_6663 see eg 317_us_492 indeed in this case petitioner filed its corporate federal_income_tax returns for and without claiming deductions for redemption dividends at this time no underpayments of tax are associated with the claimed sec_404 deductions not until date years after revrul_2001_6 supra was issued did petitioner file via its second amendment to petition herein claims for refund for and asking respondent and this court to consider the deductibility of petitioner’s redemption dividends and if allowed to refund overpayments of taxes paid there are no badges_of_fraud to be found here and respondent does not contend otherwise rather respondent simply contends that allowance of petitioner’s claimed redemption dividend deductions would be improper and would give rise to underpayments of federal income taxes which the commissioner exercising his discretion under sec_404 has described as tax_evasion the tax_evasion or avoidance label placed by the commissioner on redemption dividends under the authority of sec_404 is somewhat analogous to the tax_evasion or avoidance label that the commissioner occasionally places on transactions under the authority given to him in other code sections for example in sec_269 the commissioner is given substantial discretionary authority to label a transaction as engaged in for the principal purpose of tax_evasion or avoidance and to disallow related deductions the tax_evasion or avoidance which the commissioner typically identifies under sec_269 refers to the underlying nature and purpose of the transaction not to what we typically consider badges_of_fraud such as a taxpayer’s double set of books destruction of evidence or omitted income the tax_evasion or avoidance typically involved under sec_269 may be described simply as involving a transaction in which a taxpayer is attempting to secure a tax_benefit which it would not otherwise enjoy and which the commissioner in his discretion has identified as having a principal tax_evasion purpose see 358_f2d_333 5th cir here respondent has labeled redemption dividends as transactions that inherently provide to a corporate esop sponsor tax deductions to which it is not entitled in revrul_2001_6 supra it is explained that the allowance of deductions for redemption dividends would give corporate esop sponsors deductions for payments that do not represent true economic costs and that redemption dividends vitiate important rights and protections for recipients of esop distributions in spite of the brevity of the explanation provided in revrul_2001_6 supra i believe that in the light of sec_404 the tax_evasion label that has been placed on redemption dividends by the commissioner is entitled to substantial deference see 467_us_837 while notice-and- comment rulemaking generally assures chevron_deference for regulations the absence of such formality in the issuance of rulings does not preclude such deference where congress intended to grant the agency the power to make rules with the force of law and the agency interpretation claiming deference wa sec_3 i emphasize that the sec_404 authority to disallow a claimed sec_404 deduction because it would constitute a tax_evasion transaction is even more specific than the authority set forth in sec_269 promulgated in the exercise of that authority 533_us_218 see 535_us_212 lastly as stated in the secretary promulgated final regulations reflecting the position set forth in revrul_2001_ supra see sec_1_162_k_-1 income_tax regs sec_1 k - q a-1 income_tax regs payments to reacquire stock held by an esop used to make benefit distributions to participants are not allowed under sec_404 and although the regulations apply only prospectively and only to amounts paid_or_incurred after date sec_1_162_k_-1 sec_1_404_k_-3 q a-2 income_tax regs the regulations are relevant as they are consistent with revrul_2001_6 supra see 517_us_735 n where a court is addressing transactions that occurred at a time when there was no clear agency guidance it would be absurd to ignore the agency’s current authoritative pronouncement of what the statute means for the reasons stated i would address respondent’s alternative argument and conclude that respondent’s determination--that the claimed deductions for redemption dividends if allowed would constitute impermissible tax evasion--should be sustained
